Citation Nr: 0941764	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-04 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for irritant/contact 
dermatitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel




INTRODUCTION

The Veteran had active service from November 1989 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied a compensable rating 
for the service-connected irritant/contact dermatitis.  The 
Board notes that, with regard to other issues. i.e., 
increased rating for adjustment disorder with depressed mood 
and for hemorrhoids, and service connection for migraine 
headaches, the Veteran did not perfect those appeals by 
filing a substantive appeal (VA Form 9 or equivalent).  
Although he did file a VA Form 9 in January 2007, he only 
noted on that form the issue currently on appeal.  The Board 
also notes that in February 2007 the Veteran withdrew his 
request for a hearing, and in October 2007 he withdrew his 
claim for a total rating based on individual unemployability 
due to service-connected disability.  


FINDING OF FACT

There is no current evidence of any dermatitis; rather, the 
veteran's skin rashes are intermittent, occurring one or two 
times a year, require no more than topical cream for 
treatment, and do not require intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs. 


CONCLUSION OF LAW

The criteria for a compensable rating for irritant/contact 
dermatitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes (DCs) 
7806, 7813 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

As to claims for increase, the U.S. Court of Appeals for 
Veteran Claims previously held that a detailed notice, 
tailored to the specific aspects of each claim, must be 
provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the Federal Circuit 
Court recently reversed that decision, holding that what is 
required is generic notice of the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and earning capacity, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).


The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in January 2006 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The Board also notes that the RO sent the Veteran 
a letter in March 2006 informing him of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Moreover, he has not demonstrated any 
prejudicial or harmful error in VCAA notice, and any 
presumption of error as to the first element of VCAA notice 
has been rebutted in this case.  See Shinseki v. Sanders, 
supra.  Thus, the Board concludes that all required notice 
has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's VA treatment records, and a VA examination was 
conducted in April 2006.  The Board finds that the 2006 VA 
examination was adequate and included a review of the claims 
folder and a history obtained from the Veteran.  Examination 
findings were reported, along with diagnoses/opinions, which 
were supported in the record.  The examination reports are 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 310-11 (2007).  In addition, it appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Factual Background

On VA examination in April 2006 it was noted that the Veteran 
had a history of a rash on his face, neck, and upper chest, 
with symptoms of burning, followed by skin peeling.  He 
reported that in 1997 he had suffered a severe attack and 
went to an ER, and that since then he has been using 
Triamcinolone cream as needed, when he gets the feeling of a 
burning rash and has not had a repeat episode of neck and 
lymph node swelling.  He reported that once or twice a year, 
since 1997, he had noticed some burning and redness in the 
upper chest and neck, he used the cream, the symptoms 
resolved in 4 to 5 hours, and then he would have some mild 
peeling of the skin.  The last episode was approximately 6 
months before, and he did not know what brought it on.  There 
was no scarring from the skin rash.  The examiner described 
the Veteran's dermatitis as intermittent, and noted that 
current treatment was with Triamcinolone cream, which he used 
about 1 to 2 times per year.  He complained of no side 
effects from the treatment.  Physical examination revealed 
that the skin of the face, neck, and chest was normal, with 
no rash noted and no scarring of the neck.  The diagnosis was 
irritant/contact dermatitis, intermittent.  In a May 2006 
addendum, the VA examiner noted that the claims file had been 
received late, after the examination, and had then been 
reviewed and found to be "noncontributory".  

VA treatment records show that in July 2006 the Veteran 
reported he had a history of chronic skin rash of the lower 
extremities, which came and went, resolved without treatment, 
and involved no itching.  His past medical history was noted 
to include angioedema of the neck, and he reported he had 
experienced no symptoms for several years.  The exact 
precipitant was not known.  Examination of the extremities 
showed that the skin was erythematous, with raised non-tender 
lesions on the knees.  The assessment included skin rash, 
chronic and self-limited by history, possibly contact 
dermatitis, and aristocort A cream was prescribed, and the 
plan was to consult dermatology.  In an August 2006 
dermatology consultation, it was noted that the Veteran had 
reported he recently had a flare-up on his upper chest and 
was given Triamcinolone acetonide cream, which seemed to be 
resolving the problem.  Examination of the upper chest 
revealed the skin was erythematous and dry with mild scaling.  
There was no rash elsewhere.  The assessment was eczematous 
dermatitis, likely contact, but the precise allergen was 
unclear.  Triamcinolone acetonide cream was prescribed for 
use until the rash cleared, and then as needed for subsequent 
acute exacerbations of the rash.  

III.  Analysis

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Where service connection has already been established and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 506 (2007), the Court held that 
staged ratings are also appropriate for an increased rating 
claim in such a case, when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.

The record reflects that a noncompensable (0 percent) 
disability rating has been assigned for the service-connected 
irritant/contact dermatitis, pursuant to DC 7806.  

Diagnostic Code 7806 evaluates impairment resulting from 
dermatitis or eczema.  DC 7813 rates impairment resulting 
from dermatophytosis.  These diagnostic codes stipulate that 
the applicable service-connected disability is to be rated 
under the criteria of DC 7806; as disfigurement of the head, 
face, or neck (DC 7800); or as scars (DCs 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant disability.  
38 C.F.R. § 4.118.  The record does not indicate, nor does 
the Veteran assert, that he has predominant disfigurement of 
the head, face, or neck, or that he has disability from 
scars.  Thus, DC 7813 and the DCs for scars are not 
applicable, and the criteria for evaluating the condition as 
dermatitis (DC 7806) is the most appropriate in this case. 

Under DC 7806, dermatitis or eczema is rated as 
noncompensable if less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected and, no more 
than topical therapy required during the past 12 months.  A 
10 percent rating is appropriate when at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  
38 C.F.R. § 4.118, DC 7806.

After reviewing the record, the Board concludes that a 
compensable rating is not warranted for the Veteran's 
service-connected irritant/contact dermatitis.  On the most 
recent VA examination in 2006, physical examination showed 
that the skin of the face, neck, and chest was normal, with 
no rash noted, no scarring, and no facial abnormality.  He 
reported having a rash once or twice a year that was treated 
with cream and resolved in 4 to 5 hours, with mild peeling, 
and said that the last episode had occurred approximately 6 
months before.  The examiner described the dermatitis as 
intermittent, and noted that current treatment was with 
Triamcinolone cream. 

VA treatment records dated after the examination show that in 
July 2006 he had erythematous skin, with raised non-tender 
lesions on the knees, and a cream was prescribed.  This rash 
apparently cleared, and in an August 2006 examination of the 
upper chest revealed erythematous, dry skin with mild 
scaling, and no rash elsewhere.  A topical cream was 
prescribed.  Thus, while no rash was noted on the VA 
examination, subsequent records show that the Veteran had a 
flare-up of a rash, first on his knees and then on his chest, 
and both flare-ups were treated with creams.  In that regard, 
the Board notes that the evidence of record does not indicate 
that the Veteran's service-connected irritant/contact 
dermatitis has required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs at any time.  
In that regard, he indicated (and VA records confirm) that he 
was using topical creams only, rather than a systemic 
treatment (such as a pill or a shot).  As a result, the Board 
must conclude that the disability picture for the service-
connected irritant/contact dermatitis does not more closely 
approximate the criteria for a compensable disability rating, 
under either DC 7806 or DC 7813.

The Board acknowledges the Veteran's contentions regarding 
the intermittent nature of his skin disability, such that on 
the VA examination he had no rash, but just three months 
later, in July 2006, he had a rash on his knees and then a 
rash on his chest.  Moreover, in his January 2007 substantive 
appeal, he claimed that he had outbreaks of dermatitis over 
his entire body, and that he used topical Triamcinolone 
cream, which he referred to as a corticosteroid, over his 
entire body for approximately two weeks every two months.  
However, the Board has considered the Veteran's claim vis-à-
vis the findings made on VA treatment records in July and 
August 2006 - at which time he had a rash of the knees and 
then of the chest - and notes that at both times a topical 
cream was prescribed and the symptoms resolved or were 
resolving. 

Furthermore, on the VA examination, he essentially reported 
that he had flare-ups of rashes one to two times per year on 
the neck and upper chest, which resolved within 4 to 5 hours 
after using the Triamcinolone cream.  There was no showing 
that the rash covered his entire body (as he said happens) or 
that he had to use any treatment other than a topical cream.  
And, although the cream prescribed for the rash may be a 
corticosteroid, there is no indication that such treatment 
was anything other than a topical cream.  The Board notes 
that the Veteran's representative has contended on his 
behalf, but without reference to evidentiary support, that 
the Veteran's service-connected skin disability interferes 
with his daily activities, however, no such problems have 
been reported or shown by the medical evidence of record.  
Moreover, the Veteran's report regarding the frequency of his 
rashes (one or two times a year and resolving in 4 to 5 
hours) also goes against a finding that his skin rashes might 
interfere with his activities on a daily basis.

Under these circumstances, there is no basis for assignment 
of a compensable rating for irritant/contact dermatitis at 
any point during the appeal period.  See Hart, supra.  Thus, 
the preponderance of the evidence is against the claim for a 
compensable rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102;. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board has also considered whether referral for 
extraschedular consideration is indicated.  Review of the 
evidentiary record discloses that the disability picture 
presented is not such that the regular schedular criteria are 
inadequate.  Comparison of the severity and symptomatology of 
the Veteran's service-connected skin disability with the 
criteria in the Rating Schedule, discussed above, has 
established that the criteria for a 0 percent rating 
reasonably describe the degree of disability shown.  There 
has been no allegation or showing that the Veteran's service-
connected skin disability has required frequent 
hospitalizations or caused marked interference with his 
employment. 

In that regard, the record reflects that the Veteran works as 
a security guard, and also for VA in the area of accounts 
maintenance.  He has not reported any problems with 
employment due to his service-connected skin disability; 
rather, the record reflects that any employment problems may 
be related to his service-connected psychiatric disorder.  
Moreover, the record does not show any other factors that 
would suggest regular schedular criteria are inadequate, so 
as to warrant referral for extraschedular evaluation under 38 
C.F.R. § 3.321.  See Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

A compensable rating for irritant/contact dermatitis is 
denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


